On June 28, 2000, this court suspended respondent, Steven C. Wilson, Attorney Registration No. 0032952, last known business address in Cincinnati, Ohio, for a period of six months with the entire six months stayed subject to being actually served should respondent fail to meet the conditions of his probation. The court further ordered that the probation conditions included, inter alia, that respondent make restitution to Joseph McAtee of $8,000, plus interest, within six months. On July 18, 2001, relator, Cincinnati Bar Association, filed a report of respondent’s compliance with probation. Upon consideration thereof,
IT IS ORDERED by this court that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why his probation should not be revoked and why he should not be suspended from the practice of law for failure to make payment of $8,000, plus interest, to Joseph McAtee.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.